598 F.2d 994
UNITED STATES of America, Plaintiff-Appellee,v.Hollis CLARK, Defendant-Appellant.
No. 79-5102

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 13, 1979.
Thomas C. Bianco, Atlanta, Ga., for defendant-appellant.
Craig A. Gillen, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
In this mail conspiracy conviction, 18 U.S.C.A. §§ 1708, 371, the defendant's knowledge and intent were critical.  The sole contention on this appeal is that the trial court should have admitted the results of a polygraph examination of defendant relating to his specific intent regarding his involvement in the mail theft conspiracy.  He argues that the evidentiary exclusion violated his constitutional right of due process under the Fifth and Fourteenth Amendments to the United States Constitution.


2
Although other circuits have granted some discretion in admitting polygraph evidence, United States v. Mayes, 512 F.2d 637, 648 n.6 (6th Cir.), Cert. denied, 422 U.S. 1008, 95 S.Ct. 2629, 45 L.Ed.2d 670 (1975); United States v. Flores, 540 F.2d 432, 436-437 (9th Cir. 1976); United States v. Ridling, 350 F.Supp. 90 (E.D.Mich.1972), the Fifth Circuit precedents unequivocally hold that such evidence is inadmissible.  United States v. Masri, 547 F.2d 932, 936 (5th Cir.), Cert. denied, 431 U.S. 932, 97 S.Ct. 2640, 53 L.Ed.2d 249 (1977); United States v. Cochran, 499 F.2d 380, 393 (5th Cir. 1974), Cert. denied, 419 U.S. 1124, 95 S.Ct. 810, 42 L.Ed.2d 825 (1975); United States v. Gloria, 494 F.2d 477, 483 (5th Cir. 1974); United States v. Frogge, 476 F.2d 969, 970 (5th Cir. 1973).


3
Any suggested deviation from the clear law of this Circuit would have to be addressed to the en banc court.  United States v. Hernandez, 580 F.2d 188, 191 (5th Cir. 1978), Aff'd and remanded, 591 F.2d 1019 (en banc) (1979).


4
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I